Title: “Zed” (“Franklin”) to Thomas Jefferson, 3 February 1819
From: “Zed”,“Franklin”,Anonymous
To: Jefferson, Thomas


          
            
              Citizeen Jefferson Sir
               
              Feb 3d 1819
            
            As the publck has gave you the credit of Drafting the Declaration of Independance, and as you have filld the greatest offices in the power that the people have to their power give you, which dutis you apear to have Dischargd to their Satisfaction, all this has placd you on a eminance, that your opinion and good Judgment, or recomendation will go further than any one other Citizeen in the Ud States. and as I am as old a man as you, my mind has been impressd with a subject that I think of some consequence to the Nation, at this particular time or Period—That is, All nations in Europe, Assea, and Africa have time emamorial have Assumd a National name, which which they are known and calld by, and not by the particular Quarter of the globe they reside or fixd in, and we are fixd in from 30 to 45 or 46 North Latitude, in America, and there is other people speaking a different language, setled in both North, and South, Latitude, and at this area they are contending for their liberty, and National existance And our politicions all say or think they will be successfull, and there is no doubt, but their will be three or four independant goverments, in their Teritory of soil they hold, and its well known, they are a mixd blooded population, with the Natives and African blood, and a few generations hence, there will not be a clear blooded europeon to be seen, all all.  A perfect Tawney blooded Nation—And should this scheme of colinizeing and sending all our free blacks, off from us thats free, and hereafter to be freed, by their masters takes place, which is the best policey, that ever can take place to hold the union togather, and keep down  Jealaseys between No & So slave holders, this plan will keep us a clear blooded nation.
            Now Sir is not now the verry time to Assume a national Name, Franklin has said we  doubled our population every eighteen years, I find many say ours is Ten Millions, and in twenty or twenty five years we shall be, twenty Million. Mother Britton is only fourteen Million in Europe, and never will be More, and the Ud States one hundred years hence, will be five times the number, speaking the same Language Query.
            Doth not true, ambition, and National pride, honour And Glory Joind with true policey, say both houses of  Congress should take the Subject up, and pass a Resolution, to Assume a National name, and why cant you have the Honour, and Credit of naming it.
            The best authentic historey Agrees that Columbus found this quarter of the Globe, And not Americanus. he pilferd and Stole the name, from. now sir I verily, verily, beleve you are the man that can restore to his Memory a part of his Just due, by calling all the Ud States Columbia, and by dating from it in all our exports it will be known throught throughout this Globe, surely Columbia will sound on the Drum, of the ear, as musical as Americans, And  on this chainge of name, we will be known all over this globe from all the Tawney Nations to the No & So of this Quarter of the globe, now sir I feel as if I had  done and fulfild a duty and remindd or forwardd my Mite, of information to you, for your superier Judgt to mature and aprove or Disapove
            
              I am &c with sentiment of great Esteem
              Zed
            
          
          
            Note—I have not a doubt a note from you to Jas Monroe will bring forward such a resolution And Name
          
        